Citation Nr: 0841379	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah, that denied service connection for bipolar 
disorder.  Jurisdiction over the matter now rests in the RO 
at Anchorage, Alaska.  

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder. 

This appeal was previously decided by the Board in a 
December 2005 decision, which the veteran appealed.  In 
April 2008, the Court of Appeal for Veterans Claims issued an 
opinion vacating and remanded the appeal to the Board.  
Judgment was entered in May 2008.  

After the July 2004 statement of the case was issued, 
additional medical evidence was placed in the veteran's 
claims folder that has not been considered by the RO with 
respect to this issue.  Generally, the appeal would be 
remanded to the RO for initial consideration of that 
evidence.  38 C.F.R. § 20.1304 (2008).  But since the Board 
is granting the veteran's claim in full, the veteran cannot 
be prejudiced by the Board conducting the initial review of 
that evidence.  Thus, no remand is necessary.  


FINDINGS OF FACT

1.  The veteran incurred a bipolar disorder during service. 

2.  The veteran has a current diagnosis of bipolar disorder.  

3.  The veteran's current bipolar disorder is related to 
service.  

CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred or aggravated during active 
military service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  In 
the December 2005 decision, the Board took the position that 
the veteran's bipolar disorder preexisted her service and was 
not aggravated during service, so that service connection was 
not warranted.  Upon further examination, the Board is no 
longer asserting that the bipolar disorder preexisted 
service.  As discussed below, the three requirements for 
service connection are met on this record.  

There is no conflict that during service the veteran was 
diagnosed with bipolar disease, so the first requirement for 
service connection is established.  

There is, however, conflicting evidence as to the second 
requirement-namely, whether the veteran has a current 
disability of bipolar disorder.  The August 2003 VA 
compensation and pension (C&P) examiner determined that a 
diagnosis of bipolar disorder is not supportable for the 
veteran.  Upon a review of her claims file and after testing 
and examination, he determined the primary diagnosis was 
borderline-type personality disorder and he also diagnosed 
poly-substance dependence in full sustained remission.  A 
February 2001 Valley Hospital emergency room report recorded 
her history of possible bipolar disorder and after treating 
her, diagnosed the veteran with borderline personality 
disorder.  She had been treated in that emergency room on a 
few occasions for suicidal gestures and ideation and not one 
of those treatment records contain a diagnosis of bipolar 
disorder.  The July 2000 treatment record of the Alaska 
Psychiatric Institute recorded bipolar disorder by history, 
but assessed her with a primary diagnosis of borderline 
personality disorder, as well as cocaine abuse and cannabis 
abuse.  

On the other hand, during service, the veteran was diagnosed 
with bipolar disorder.  
In 1996, Dr. Stallman provisionally diagnosed her with 
bipolar disorder with the most recent episode manic, 
currently in remission, as well as with a history of cocaine 
abuse, currently in sustained full remission.  A treating 
psychiatrist, Dr. Halvorson, diagnosed her in April 2001 with 
bipolar affective disorder (as well as a question of 
underlying PTSD, a question of intermittent explosive 
disorder, and a history of poly-chemical abuse/dependence).  
Also in April 2001, Dr. Moss diagnosed the veteran with 
chronic, severe bipolar II disorder, depressed, without 
psychosis and with rapid cycling (as well as with obsessive-
compulsive disorder with poor insight, generalized anxiety 
disorder, alcohol dependency without physiological 
dependence, in early partial remission, binge-type cocaine 
dependence, cannabis abuse, borderline personality disorder 
with passive-aggressive features).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any point 
in a claim, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, 
all of the medical professionals have determined that the 
veteran has multiple mental health diagnoses.  Some have 
concluded that bipolar disorder is one of those diagnoses and 
some have not.  All of the medical reports in the claims 
folder are competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  And while it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same (see Evans v. West, 12 Vet. App. 22, 30 
(1998)), here there are no obvious flaws in those medical 
reports that make one report less credible than the others.  
The examiners merely come to different conclusions.  Thus, 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran has a current diagnosis of bipolar 
disease.    

There is no opinion by a medical professional that the 
veteran incurred her current bipolar disorder during service.  
Indeed, the physicians of the medical boards during service 
determined that the veteran's bipolar disease existed prior 
to service.  But a connection between a current disability 
and an inservice disease can be established by the chronicity 
of the disease.  38 C.F.R. § 3.303(b).  When a chronic 
condition subject to service connection arises during service 
and the same chronic condition is manifest at a later date, 
however remote, unless clearly attributable to intercurrent 
causes, service connection is warranted.  38 C.F.R. 
§ 3.303(b).  The veteran had bipolar disorder during service 
and that same disability, which was described as chronic by 
Dr. Moss, is now manifested.  Thus, service connection is 
warranted.  

With all three requirements for service connection 
established on this record, the veteran's claim for service 
connection for bipolar disorder is granted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA 
also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Since the veteran's claim is being granted in full, even if 
VA did not comply with the notice and assistance 
requirements, the veteran cannot have been prejudiced by any 
failure in notice or assistance.  Thus, those provisions will 
not be discussed here.  


ORDER

Service connection for bipolar disorder is granted, subject 
to the criteria governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


